Johnson & Cohen, LLP v Gilberg (2015 NY Slip Op 00501)





Johnson & Cohen, LLP v Gilberg


2015 NY Slip Op 00501


Decided on January 21, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 21, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
CHERYL E. CHAMBERS
L. PRISCILLA HALL
COLLEEN D. DUFFY, JJ.


2011-09604
 (Index No. 10651/09)

[*1]Johnson & Cohen, LLP, respondent, 
vDaniel Gilberg, also known as Daniel H. Gilberg, appellant.


Daniel H. Gilberg, New York, N.Y., appellant pro se.
Kevin A. Stevens, P.C., Suffern, N.Y., for respondent.

DECISION & ORDER
In an action to recover legal fees, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Rockland County (Jamieson, J.), dated September 12, 2011, as granted that branch of the plaintiff's renewed motion which was for summary judgment on the cause of action to recover on an account stated.
ORDERED that the appeal is dismissed, with costs to the plaintiff.
In an order dated September 12, 2011, the Supreme Court, inter alia, granted that branch of the plaintiff's renewed motion which was for summary judgment on the cause of action to recover on an account stated. In an order dated April 16, 2013, the Supreme Court granted the plaintiff's separate motion for summary judgment dismissing the defendant's counterclaims. On June 5, 2013, the Supreme Court, upon the orders, entered judgment in favor of the plaintiff.
The appeal from the intermediate order dated September 12, 2011, must be dismissed because the right of direct appeal therefrom terminated with the entry of the judgment in this action, and, by decision and order on motion of this Court dated June 27, 2014, the appeal from that judgment was dismissed as abandoned, based on the appellant's failure to perfect the appeal (see Matter of Aho, 39 NY2d 241, 248; Citibank, N.A. v Swiatkowski, 98 AD3d 554, 554-555; Zavelin v Greenberg, 49 AD3d 635; Smith v Orange, 35 AD3d 438).
LEVENTHAL, J.P., CHAMBERS, HALL and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court